Citation Nr: 1432164	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  05-10 802A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial evaluation for the service-connected residuals of a right facial zygomatic fracture, to include pain and headaches.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and a Psychologist


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant was a member of the Army National Guard.  He served on active duty in the United States Army from July 1978 to November 1978, and from March 1981 to August 1992.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted service connection for the residuals of a right facial zygomatic fracture and assigned an evaluation of 30 percent, effective January 14, 2010.  

The appellant is appealing the initial rating that was assigned to the disability after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In November 2011, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Board thereafter denied the appellant's claim for an increased initial evaluation for the residuals of the right facial zygomatic fracture in a decision issued in May 2013.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A January 2014 Order of the Court vacated only that part of the Board's decision that denied an initial evaluation in excess of 30 percent for the residuals of a right facial zygomatic fracture, to include pain and headaches.  No other issue is before the Board at this time.

The record before the Board consists of the appellant's paper claims file and an electronic file.  The electronic file does contain pertinent material that is not already included in the paper claims file - namely VA medical treatment records dated between 2012 and 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court has remanded this appeal for readjudication to include consideration of all possibly applicable Diagnostic Codes for the service connected residuals of a right facial zygomatic fracture.  These were to include impairment of the masseter muscle, facial pain and headaches.  In addition, the concept of pyramiding was to be considered.

The Veteran's residuals of a right facial zygomatic fracture, including pain and headaches, have been evaluated as 30 percent disabling under Diagnostic Code 8499-8405 since the award of service connection effective January 14, 2010.  See 38 C.F.R. §§ 4.20, 4.27 (unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99").  Diagnostic Code 8405 contains the criteria pertaining to neuralgia of the fifth (trigeminal) cranial nerve.

As pointed out in the December 2013 Joint Motion for partial Remand, the March 2010 report of VA medical examination included a notation that the fracture was causing pain in the Veteran's masseter muscle origin and affected masseter muscle activities such as chewing.  Therefore, consideration of Diagnostic Code 5325, muscle injury facial muscles, is needed.  This code section dictates that injury to the facial muscles should be evaluated as a functional impairment of the seventh (facial) cranial nerve neuropathy (under Diagnostic Code 8207) or as a disfiguring scar (under DC 7800).

The March 2010 VA examiner also stated that the fracture was also causing temporal right-sided headaches.  The Board notes that service connection for chronic sinusitis secondary to the facial fracture was granted in a rating decision issued in December 2012.  The RO assigned an initial rating of 50 percent under 38 C.F.R. § 4.97, General Rating Formula for Sinusitis (Diagnostic Codes 6510 -6514), effective from September 28, 2012 (the date of the VA examination).  Fifty percent is the maximum evaluation available and that evaluation is assigned when there is near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.  

As indicated above, there is some confusion as to what symptomatology is associated with the facial fracture residuals and as to which Diagnostic Codes are appropriate for rating those residuals.  The Court has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant appeals period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  As such, a VA medical opinion to be obtained must comment to the extent possible on the severity of the Veteran's facial fracture residuals over the entire course of this appeal, to specifically include which symptoms over the course of the appeal are specifically attributable to each identified residual.

Based on the foregoing, the Board finds that another comprehensive VA examination is in order to identify the nature and extent of the residuals of the appellant's facial fracture residuals, and specifically to accurately identify each manifestation (dental, nerve and skin, for example) and the extent and severity thereof.  The Board finds that such an examination is necessary to evaluate the disability on appeal and to delineate the symptomatology related to the disability.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statute and regulation is completed.  

2.  Obtain all actual clinical records not already of record concerning treatment for facial pain, facial nerve impairment, impairment of chewing, headaches and sinusitis provided to the appellant from 2010 to the present, by all pertinent providers, including VA and private providers.  Any records obtained must be associated with the claims file.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given an opportunity to secure the records.

4.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for appropriate VA medical examination(s) to accurately determine and delineate all the residuals of the right facial zygomatic fracture.  All appropriate tests, including x-rays, should be conducted and the examiner(s) must review the results of any testing prior to completion of any report.  

Each examiner must be provided with the entire claims file, including any records obtained pursuant to the above development, for review in conjunction with the examination.  If any examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available to the examiner must be printed and associated with the paper claims file so they can be available to the examiner.  

The examiner(s) must be requested to specifically identify each specific nerve, muscle, bone or portion of skin affected by the jaw fracture or related treatment and comment upon the nature, extent, and current degree of impairment manifested.  

In particular, the examiner(s) must describe in detail the relative degree or percentage of sensory manifestation or motor loss due to nerve damage (to include identification of each nerve so affected), as well as the relative degree or percentage of the loss, if any, of masticatory function.  Detailed descriptions of any associated pain or tenderness as well as the presence of any limitations caused by any adhesions or nerve impairment.  The examiner(s) must include a detailed history of the Veteran's headaches, to include the frequency and duration of episodes of headaches/migraines, whether such headaches are incapacitating or prostrating in nature, and whether and to what extent such headaches have resulted in economic inadaptability since 2010.  The examiner(s) must also comment on the impact of the Veteran's facial fracture residuals, if any, on his employment and activities of daily life since 2010.  A complete rationale for all opinions expressed must be provided. 

5.  Upon receipt of the VA examination report(s), conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2.

6.  Thereafter, consider all of the evidence of record and re-adjudicate the appellant's initial rating claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories and must specifically discuss all pertinent Diagnostic Codes addressing the functional impairment(s) related to the residuals of the right facial zygomatic fracture, to include an explanation of whether or not a separate rating or ratings is/are warranted vis-à-vis pyramiding.  

7.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

